Exhibit 10.4

 

ARCH CAPITAL GROUP LTD. INCENTIVE COMPENSATION PLAN

 


SECTION 1.  PURPOSE.

 

Arch Capital Group Ltd., a Bermuda company (the “Company”), hereby establishes
this Incentive Compensation Plan (as amended from time to time, the “Plan”) in
order to provide the Company’s employees with an opportunity to earn annual
bonus compensation as an incentive and reward for their efforts to achieve the
financial and strategic objectives of the Company.

 


SECTION 2.  DEFINITIONS.

 


2.1                                 “AFTER-TAX PROFIT (LOSS)” HAS THE MEANING
SPECIFIED ON SCHEDULE I HERETO.


 


2.2                                 “AGGREGATE TARGET AMOUNT” HAS THE MEANING
SPECIFIED IN SECTION 4.3(A) HEREOF.


 


2.3                                 “AWARD” MEANS THE AMOUNT OF BONUS
COMPENSATION TO WHICH AN ELIGIBLE EMPLOYEE IS ENTITLED FOR EACH PLAN YEAR AS
DETERMINED BY THE COMMITTEE PURSUANT TO SECTION 4 AND 5 OF THE PLAN, WHICH MAY
BE PAID IN CASH, RESTRICTED COMMON SHARES OF THE COMPANY OR STOCK OPTIONS AS
PROVIDED IN SECTION 5 OF THE PLAN.


 

2.4                                 “Board” means the Board of Directors of the
Company.

 


2.5                                 “CASH FLOW” HAS THE MEANING SPECIFIED ON
SCHEDULE I HERETO.


 


2.6                                 “CAT BUSINESS” MEANS BUSINESS CLASSIFIED BY
THE COMPANY AS PROPERTY CATASTROPHE REINSURANCE.


 


2.7                                 “CAUSE” MEANS, WITH RESPECT TO AN ELIGIBLE
EMPLOYEE, (A) THEFT OR EMBEZZLEMENT BY THE ELIGIBLE EMPLOYEE WITH RESPECT TO THE
COMPANY OR ITS SUBSIDIARIES; (B) MALFEASANCE OR NEGLIGENCE IN THE PERFORMANCE OF
THE ELIGIBLE EMPLOYEE’S DUTIES; (C) THE COMMISSION BY THE ELIGIBLE EMPLOYEE OF
ANY FELONY OR ANY CRIME INVOLVING MORAL TURPITUDE; (D) WILLFUL OR PROLONGED
ABSENCE FROM WORK BY THE ELIGIBLE EMPLOYEE (OTHER THAN BY REASON OF DISABILITY
DUE TO PHYSICAL OR MENTAL ILLNESS); (E) FAILURE, NEGLECT OR REFUSAL BY THE
ELIGIBLE EMPLOYEE TO ADEQUATELY PERFORM HIS OR HER DUTIES AND RESPONSIBILITIES
AS DETERMINED BY THE COMMITTEE; (F) CONTINUED AND HABITUAL USE OF ALCOHOL BY THE
ELIGIBLE EMPLOYEE TO AN EXTENT WHICH MATERIALLY IMPAIRS THE ELIGIBLE EMPLOYEE’S
PERFORMANCE OF HIS OR HER DUTIES WITHOUT THE SAME BEING CORRECTED WITHIN TEN
(10) DAYS AFTER BEING GIVEN WRITTEN NOTICE THEREOF; OR (G) THE ELIGIBLE
EMPLOYEE’S USE OF ILLEGAL DRUGS WITHOUT THE SAME BEING CORRECTED WITHIN TEN (10)
DAYS AFTER BEING GIVEN WRITTEN NOTICE THEREOF.


 


2.8                                 “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED, INCLUDING APPLICABLE REGULATIONS THEREUNDER.


 


2.9                                 “COMMITTEE” MEANS THE COMPENSATION COMMITTEE
OF THE BOARD, OR SUCH OTHER BOARD COMMITTEE OR SUBCOMMITTEE (OR THE ENTIRE
BOARD) AS MAY BE DESIGNATED BY THE BOARD TO ADMINISTER THE PLAN.

 

--------------------------------------------------------------------------------


 

2.10                           “Company” has the meaning specified in Section 1
hereof or any successor.

 

2.11                           “Deficits” has the meaning specified in Section
4.3(d) hereof.

 

2.12                           “Development Period” has the meaning specified in
Section 4.3(e) hereof.

 


2.13                           “ELIGIBLE EMPLOYEE” MEANS AN EMPLOYEE OF THE
COMPANY OR ITS SUBSIDIARIES, INCLUDING ANY DIRECTOR WHO IS AN EMPLOYEE, WHO IS
SELECTED TO PARTICIPATE IN THE PLAN BY THE COMMITTEE.


 

2.14                           “Employer” means the Company, Arch Reinsurance
Ltd., Arch Reinsurance Company, Arch Capital Group (U.S.) Inc., Arch Insurance
Group Inc. and its Subsidiaries, Arch Capital Services Inc., and any other
Subsidiary of the Company that becomes an Employer in accordance with Section
8.1 hereof.

 

2.15                           “Equity” has the meaning specified on Schedule I
hereto.

 

2.16                           “Formula Approach” has the meaning specified in
Section 4.1 hereof.

 

2.17                           “Formula Approach Pool” has the meaning specified
in Section 4.3(a) hereof.

 

2.18                           “Hurdle ROE” has the meaning specified in Section
4.3(b) hereof.

 


2.19                           “INSURANCE SEGMENT” MEANS THE BUSINESS SEGMENT OF
THE COMPANY CONSISTING OF ITS CORE INSURANCE SUBSIDIARIES, INCLUDING ARCH
INSURANCE GROUP INC. AND ITS SUBSIDIARIES, AND ANY OTHER INSURANCE SUBSIDIARY OF
THE COMPANY THAT BECOMES AN EMPLOYER IN ACCORDANCE WITH SECTION 8.1 HEREOF.


 

2.20                           “Investment Income” has the meaning specified on
Schedule I hereto.

 

2.21                           “Maximum Carryforward Amount” has the meaning
specified in Section 4.3(c) hereof.

 

2.22                           “Maximum Formula Approach Pool” has the meaning
specified in Section 4.3(c) hereof

 


2.23                           “OPERATING EXPENSES” HAS THE MEANING SPECIFIED ON
SCHEDULE I HERETO.


 


2.24                           “PERMANENT DISABILITY” MEANS, WITH RESPECT TO AN
ELIGIBLE EMPLOYEE, THOSE CIRCUMSTANCES WHERE THE ELIGIBLE EMPLOYEE IS UNABLE TO
CONTINUE TO PERFORM THE USUAL CUSTOMARY DUTIES OF HIS OR HER ASSIGNED JOB FOR A
PERIOD OF SIX (6) MONTHS IN ANY TWELVE (12) MONTH PERIOD BECAUSE OF PHYSICAL,
MENTAL OR EMOTIONAL INCAPACITY RESULTING FROM INJURY, SICKNESS OR DISEASE.  ANY
QUESTIONS AS TO THE EXISTENCE OF A PERMANENT DISABILITY SHALL BE DETERMINED BY A
QUALIFIED, INDEPENDENT PHYSICIAN SELECTED BY THE COMPANY AND APPROVED BY THE
ELIGIBLE EMPLOYEE (WHICH

 

2

--------------------------------------------------------------------------------


 


APPROVAL SHALL NOT BE UNREASONABLY WITHHELD).  THE DETERMINATION OF ANY SUCH
PHYSICIAN SHALL BE FINAL AND CONCLUSIVE FOR ALL PURPOSES OF THIS PLAN.


 

2.25                           “Plan” has the meaning specified in Section 1
hereof.

 


2.26                           “PLAN YEAR” MEANS (I) WITH RESPECT TO THE TARGET
BONUS APPROACH, A CALENDAR YEAR AND (II) WITH RESPECT TO THE FORMULA APPROACH,
AN UNDERWRITING (OR POLICY) YEAR COMMENCING ON JANUARY 1 AND ENDING ON DECEMBER
31 DURING WHICH AN ACCOUNTING SHALL BE MADE FOR ALL UNDERWRITING PROFIT (LOSS)
ATTRIBUTABLE TO POLICIES HAVING AN INCEPTION OR RENEWAL DATE DURING SUCH
12-MONTH PERIOD.


 


2.27                           “POLICIES” MEANS POLICIES, BINDERS, CONTRACTS OR
AGREEMENTS OF INSURANCE OR REINSURANCE.


 


2.28                           “REINSURANCE SEGMENT” MEANS THE BUSINESS SEGMENT
OF THE COMPANY CONSISTING OF ITS CORE REINSURANCE SUBSIDIARIES, INCLUDING ARCH
REINSURANCE LTD. AND ARCH REINSURANCE COMPANY, AND ANY OTHER REINSURANCE
SUBSIDIARY OF THE COMPANY THAT BECOMES AN EMPLOYER IN ACCORDANCE WITH SECTION
8.1 HEREOF.


 

2.29                           “ROE” has the meaning specified on Schedule I
hereto.

 


2.30                           “SENIOR EXECUTIVES” HAS THE MEANING SET FORTH IN
SECTION 4.1 HEREOF.


 


2.31                           “SUBSIDIARY” MEANS ANY CORPORATION (OTHER THAN
THE COMPANY) IN AN UNBROKEN CHAIN OF CORPORATIONS BEGINNING WITH THE COMPANY IF
EACH OF THE CORPORATIONS (OTHER THAN THE LAST CORPORATION IN THE UNBROKEN CHAIN)
OWNS SHARES POSSESSING 50% OR MORE OF THE TOTAL COMBINED VOTING POWER OF ALL
CLASSES OF STOCK IN ONE OF THE OTHER CORPORATIONS IN THE CHAIN.


 

2.32                           “Target Bonus Approach” has the meaning specified
in Section 4.1 hereof.

 

2.33                           “Target Bonus Approach Pool” has the meaning
specified in Section 4.2(a) hereof.

 

2.34                           “Target Bonus Opportunity” means, with respect to
each Eligible Employee, a target bonus expressed as a percentage of his or her
annual base salary, which is intended as an approximation of the bonus payment
that would be paid if aggressive performance goals and other expectations are
met by both the Eligible Employee and the business segment or unit he or she is
employed by.  The Target Bonus Opportunity for each Eligible Employee shall be
periodically established (i) by senior management of the applicable business
segment or unit and (ii) by the Committee, in the case of certain Senior
Executives designated by the Committee (subject to applicable employment
agreements).

 

2.35                           “Underwriting Profit (Loss)” has the meaning
specified on Schedule I hereto.

 

3

--------------------------------------------------------------------------------


 


SECTION 3.                            ADMINISTRATION.

 

The Plan shall be administered by the Committee.  The Committee shall have the
authority, in its sole discretion, to administer the Plan and to exercise all of
the powers and authorities either specifically granted to it under the Plan or
necessary or advisable in the administration of the Plan, including, without
limitation, the authority to (i) establish performance goals for the awarding of
Awards for each Plan Year; (ii) determine the Eligible Employees to whom Awards
are to be made for each Plan Year; (iii) determine whether performance goals for
each Plan Year have been achieved; (iv) authorize payment of Awards under the
Plan; (v) adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan and make all other determinations and judgments
relating to the Plan as it shall deem advisable; and (vi) interpret the terms
and provisions of the Plan; provided that neither the Committee nor the Board
shall have any discretion to reduce any previously determined Award.  All
determinations made by the Committee with respect to the Plan and Awards
thereunder shall be final and binding on all persons, including the Company and
all Eligible Employees.

 


SECTION 4.                            DETERMINATION OF AWARDS.

 

4.1                                 Performance Measures.  The Plan combines two
sets of performance measures:  (i) a qualitative judgment about progress and
performance each Plan Year based on a number of factors, including the
management plan for such Plan Year and non-prescribed measures (the “Target
Bonus Approach”), as set forth in Section 4.2 hereof; and (ii) a quantitative,
formula-based measure (the “Formula Approach”), as set forth in Section 4.3
hereof.  The Target Bonus Approach shall apply to certain senior executives (the
“Senior Executives”) of each of the insurance and reinsurance Subsidiaries of
the Company designated by the Committee from time to time.  The Formula Approach
shall apply to those Eligible Employees designated by the Senior Executives. 
All Eligible Employees of Arch Capital Services Inc. and any non-designated
Eligible Employees shall be subject to the Target Bonus Approach.  Awards under
the Target Bonus Approach and the Formula Approach shall be determined as set
forth in Section 4.2 and Section 4.3, respectively, and shall be payable as set
forth in Section 5 hereof.

 

4.2                                 Target Bonus Approach.

 

(a)                                  Target Bonus Approach Pool.  Under the
Target Bonus Approach, a separate bonus pool shall be established for the
Company, the Insurance Segment, the Reinsurance Segment and Arch Capital
Services Inc. for each Plan Year (each, a “Target Bonus Approach Pool”).  The
Target Bonus Approach Pool for each segment for any given Plan Year shall
initially equal the sum of the individual Target Bonus Opportunities for each
Eligible Employee included in such segment, which amount shall be adjusted
upward or downward to reflect the segment’s actual performance as recommended by
senior management of the applicable business segment or unit but determined by
the Committee.  Performance shall be judged against the achievement of the
strategic and financial objectives

 

4

--------------------------------------------------------------------------------


 

contained in the applicable management plan submitted to the Board for the Plan
Year, peer group performance and other measures deemed applicable by the
Committee.

 

(b)                                 Individual Participation.  At the individual
level, actual performance bonuses for each Eligible Employee shall reflect both
individual and segment performance.  An Eligible Employee’s participation in the
applicable Target Bonus Approach Pool shall be initially based on his or her
Target Bonus Opportunity, which participation shall be adjusted based on his or
her performance.  Any such adjustments shall be made in a zero sum manner and
not affect the overall size of the Target Bonus Approach Pool.  All performance
assessments shall include both objective and subjective elements, and the
general performance weighting guidelines between segment and individual
performance to be applied to an Eligible Employee’s Target Bonus Opportunity
shall be determined by senior management of the applicable business segment or
unit.

 

4.3                                 Formula Approach.

 

(a)                                  Formula Approach Pool.  Under the Formula
Approach, a separate bonus pool shall be established for the Insurance Segment
and the Reinsurance Segment for each Plan Year (each, a “Formula Approach
Pool”).  Unless otherwise determined by the Committee, any Underwriting Profit
(Loss) generated from business initially underwritten by the Insurance Segment
and re-underwritten by the Reinsurance Segment shall be applied solely to the
Insurance Segment’s Formula Approach Pool.  The Formula Approach Pool for each
of the Insurance Segment and the Reinsurance Segment for any given Plan Year
shall initially equal the sum of the individual Target Bonus Opportunities for
each Eligible Employee included in such segment (each, an “Aggregate Target
Amount”).  The actual Formula Approach Pool would be a percentage of the
Aggregate Target Amount based upon the ROE achieved for such Plan Year. 
Schedule II sets forth the size of the Formula Approach Pool based on various
levels of ROE, which schedule shall be reviewed and may be adjusted by the
Committee for each Plan Year.

 

(b)                                 Hurdle ROE.  With respect to the Insurance
Segment and the Reinsurance Segment, no Awards shall be payable in a given Plan
Year unless a minimum ROE of 8%, without taking into account any amounts carried
forward pursuant to Section 5.3(c) hereof (the “Hurdle ROE”), is achieved by
such segment for such Plan Year.

 

(c)                                  Maximum Formula Approach Pool;
Carryforwards.  For any given Plan Year, the maximum Formula Approach Pool for
each of the Insurance Segment and the Reinsurance Segment shall equal 200% of
the applicable Aggregate Target Amount (each, a “Maximum Formula Approach
Pool”).  Amounts in excess of each Maximum Formula Approach Pool up to an
additional 200% of such Maximum Formula Approach Pool (the “Maximum Carryforward
Amount”) shall be carried forward and made available in Plan Years where the
applicable Maximum Formula Approach Pool is not met,

 

5

--------------------------------------------------------------------------------


 

provided that the amount which may be carried forward to any subsequent Plan
Year shall not exceed 25% of the Maximum Carryforward Amount.

 

(d)                                 Deficits.  After-Tax Losses (and not
After-Tax Profit that is below the Hurdle ROE) for a given Plan Year
(“Deficits”) shall offset available After-Tax Profit in subsequent Plan Years
until all Deficits are eliminated.

 

(e)                                  Development Period.  For each Plan Year,
the Formula Approach Bonus Pool for each of the Insurance Segment and the
Reinsurance Segment shall be calculated annually for 10 years (a “Development
Period”).  The first calculation shall be made within three months following the
end of the initial 12-month calendar year period included in each Plan Year, and
the final calculation shall be made within three months following the end of the
tenth year following the commencement of such Plan Year, with losses and loss
adjustment expenses (if any) projected to ultimate and discounted to present
value basis at such time.

 

(f)                                    CAT Business.  The results of CAT
Business shall be calculated over five-year periods based on actual catastrophe
experience (terrorism included).  Accordingly, at the end of (i) the fifth Plan
Year and (ii) each five-year period thereafter, Underwriting Profit (Loss) and
Cash Flow shall be initially determined for CAT Business for such five-year
period, and then such Underwriting Profit (Loss) and Cash Flow shall be
allocated to each Plan Year included in the five-year period based on net
premiums written attributable to CAT Business Policies having an inception or
renewal date within such Plan Year.  Following such initial calculation, the
results of CAT Business shall be part of the annual recalculations of
Underwriting Profit (Loss) and Cash Flow for the remainder of the respective
Development Period relating to each Plan Year.

 

(g)                                 Individual Participation.  Individual
participation in the applicable Formula Approach Pool shall be initially
determined based on the relative Target Bonus Opportunity of each of the
designated Eligible Employees and shall be subject to adjustment each Plan Year
by senior management of the applicable business segment or unit based on
criteria it deems appropriate, provided that any such adjustments shall be made
in a zero sum manner and not affect the overall size of the applicable Formula
Approach Pool.

 

(h)                                 Board Review of Formula Approach.  If the
Board or the Committee determines that the Formula Approach results in
compensation levels that do not appropriately reflect the Company’s underlying
performance, then the Board or the Committee may terminate the Formula Approach
or make adjustments to it that it deems appropriate.

 


SECTION 5.                            PAYMENT OF AWARDS.

 

5.1                                 Form of Award.  The Committee in its sole
discretion shall determine for any Plan Year whether any Awards payable in that
year shall be paid in cash or in restricted common shares of the Company or
stock options.  Any Awards to be paid in restricted common shares or

 

6

--------------------------------------------------------------------------------


 

stock options shall be made under the Company’s 2002 Long Term Incentive and
Share Award Plan (or any successor thereto).

 

5.2                                 Payout Period.  For each Plan Year, and
subject to Section 5.3 hereof, unless otherwise determined by the Committee,
Awards under the Target Bonus Approach and the Formula Approach shall be paid
over a four-year period as follows:  40% shall be paid within three months of
the end of such Plan Year, and 20% shall be paid within three months of the end
of each of the next three calendar years.  If, following such initial four-year
period relating to a given Plan Year, any additional amounts are owed to
Eligible Employees under the Formula Approach as a result of recalculation of
the applicable Formula Approach Pool, then such amounts shall be paid to such
Eligible Employees when bonuses are next paid hereunder.  Notwithstanding the
foregoing, junior employees subject to the Target Bonus Approach, as designated
by senior management of the applicable business segment or unit, shall receive
100% of their Awards within three months following the end of each Plan Year,
and the payment schedule for junior employees subject to the Formula Approach
shall be determined by senior management.

 

5.3                                 Vesting.  Each Eligible Employee must be
employed by the Company at the time of each payment of an Award unless
terminated by the Company not for Cause or as a result of death or Permanent
Disability.  In the event an Eligible Employee ceases to be an employee of the
Company prior to the date an Award is paid (i) due to termination by the Company
not for Cause or (ii) as a result of death or Permanent Disability, the Award
shall become vested in full at the time of such termination of service and shall
be paid when bonuses are next paid hereunder following such termination of
employment in the form determined by the Committee.  If the Eligible Employee
ceases to be an employee of the Company for any other reason prior to the date
that an Award is paid, the Award shall be forfeited by the Eligible Employee and
become the property of the Company.  For purposes hereof, service with any of
the Subsidiaries shall be considered to be service with the Company.  Vested
amounts shall reflect applicable carryforwards and Deficits, and terminated
employees unvested amounts shall be removed from the applicable bonus pool.

 


SECTION 6.                            NON-TRANSFERABILITY.

 

No Award or rights under this Plan may be transferred or assigned other than by
will or by the laws of descent and distribution.

 


SECTION 7.                            AMENDMENTS AND TERMINATION.

 

The Board may terminate the Plan at any time and may amend it from time to time,
provided, however, that no termination or amendment of the Plan shall adversely
affect the rights of an Eligible Employee or a beneficiary to a previously
determined Award without the written consent of such Eligible Employee or
beneficiary.

 

7

--------------------------------------------------------------------------------


 


SECTION 8.                            GENERAL PROVISIONS.

 


8.1                                 SUBSIDIARIES.  ANY SUBSIDIARY OF THE COMPANY
MAY, UPON APPROVAL BY THE COMMITTEE, BECOME AN EMPLOYER UNDER THE TERMS OF THE
PLAN.  NOTWITHSTANDING ANY PROVISION OF THE PLAN TO THE CONTRARY, BENEFITS
PAYABLE UNDER THE PLAN TO AN ELIGIBLE EMPLOYEE OR HIS OR HER BENEFICIARY SHALL
BE THE OBLIGATION OF THE EMPLOYER WHO ACTUALLY EMPLOYS (OR, IN THE CASE AN
ELIGIBLE EMPLOYEE WHO IS NO LONGER EMPLOYED BY AN EMPLOYER, LAST EMPLOYED) THE
ELIGIBLE EMPLOYEE; PROVIDED, HOWEVER, THAT IN THE EVENT THE ELIGIBLE EMPLOYEE’S
EMPLOYER FAILS TO MAKE A PAYMENT OF BENEFITS TO THE ELIGIBLE EMPLOYEE OR HIS OR
HER BENEFICIARY WHEN DUE UNDER THE TERMS OF THE PLAN, THE COMPANY (THE PARENT
COMPANY OF THE EMPLOYERS) SHALL BE OBLIGATED TO MAKE SUCH BENEFIT PAYMENTS IN
ACCORDANCE WITH THE TERMS OF THE PLAN.


 


8.2                                 UNFUNDED PLAN.  THE PLAN SHALL BE AN
UNFUNDED INCENTIVE COMPENSATION ARRANGEMENT.  NOTHING CONTAINED IN THE PLAN, AND
NO ACTION TAKEN PURSUANT TO THE PLAN, SHALL CREATE OR BE CONSTRUED TO CREATE A
TRUST OF ANY KIND.  AN ELIGIBLE EMPLOYEE’S RIGHT TO RECEIVE A BONUS SHALL BE NO
GREATER THAN THE RIGHT OF AN UNSECURED GENERAL CREDITOR OF THE COMPANY.  ALL
BONUSES SHALL BE PAID FROM THE GENERAL FUNDS OF THE EMPLOYERS, AND NO
SEGREGATION OF ASSETS SHALL BE MADE TO ENSURE PAYMENT OF BONUSES.


 


8.3                                 WITHHOLDING.  THE COMPANY MAY PROVIDE FOR
THE WITHHOLDING FROM ANY BENEFITS PAYABLE UNDER THIS PLAN ALL FEDERAL, STATE,
CITY OR OTHER TAXES AS SHALL BE REQUIRED PURSUANT TO ANY LAW OR GOVERNMENTAL
REGULATION OR RULING.


 


8.4                                 EXCESS PARACHUTE PAYMENTS.

 

(a)                                  Notwithstanding any other provision of the
Plan, in the event that the amount of payments or other benefits payable to any
Eligible Employee under the Plan (including, without limitation, the
acceleration of any payment or the accelerated vesting of any payment or other
benefit), together with any payments, awards or benefits payable under any other
plan, program, arrangement or agreement maintained by the Company or one of its
affiliates, would constitute an “excess parachute payment” (within the meaning
of Section 280G of the Code), the payments under this Plan shall be reduced (by
the minimum possible amounts) until no amount payable to the Eligible Employee
under the Plan constitutes an “excess parachute payment” (within the meaning of
Section 280G of the Code); provided, however, that no such reduction shall be
made if the net after-tax payment (after taking into account Federal, state,
local or other income, employment and excise taxes) to which the Eligible
Employee would otherwise be entitled without such reduction would be greater
than the net after-tax payment (after taking into account Federal, state, local
or other income, employment and excise taxes) to the Eligible Employee resulting
from the receipt of such payments with such reduction.  If, as a result of
subsequent events or conditions (including a subsequent payment or absence of a
subsequent payment under the Plan or other plans, programs, arrangements or
agreements maintained by the Company or one of its affiliates), it is determined
that payments hereunder have

 

8

--------------------------------------------------------------------------------


 

been reduced by more than the minimum amount required under this Section 8.4,
then an additional payment shall be promptly made to the Eligible Employee in an
amount equal to the excess reduction.

 

(b)                                 All determinations required to be made under
this Section 8.4, including whether a payment would result in an “excess
parachute payment” and the assumptions to be utilized in arriving at such
determinations, shall be made by an accounting firm designated by the Company
(the “Accounting Firm”) which shall provide detailed supporting calculations
both to the Company and the Eligible Employee as requested by the Company or the
Eligible Employee.  All fees and expenses of the Accounting Firm shall be borne
solely by the Company and shall be paid by the Company.  Except as set forth in
the last sentence of Section 8.4(a) hereof, all determinations made by the
Accounting Firm under this Section 8.4 shall be final and binding upon the
Company and the Eligible Employee.

 


8.5                                 HOLD HARMLESS.  NO MEMBER OF THE BOARD OF
THE COMMITTEE, NOR ANY OFFICER OR EMPLOYEE OF THE COMPANY ACTING ON BEHALF OF
THE BOARD OR THE COMMITTEE, SHALL BE PERSONALLY LIABLE FOR ANY ACTION,
DETERMINATION OR INTERPRETATION TAKEN OR MADE WITH RESPECT TO THE PLAN, AND ALL
MEMBERS OF THE BOARD OR THE COMMITTEE AND ALL OFFICERS OR EMPLOYEES OR THE
COMPANY ACTING ON THEIR BEHALF SHALL, TO THE EXTENT PERMITTED BY LAW, BE FULLY
INDEMNIFIED AND PROTECTED BY THE COMPANY IN RESPECT OF ANY SUCH ACTION,
DETERMINATION OR INTERPRETATION.


 


8.6                                 OTHER BENEFITS; NO RIGHT OF EMPLOYMENT. 
NOTHING SET FORTH IN THIS PLAN SHALL PREVENT THE BOARD OR THE COMMITTEE FROM
ADOPTING OTHER OR ADDITIONAL COMPENSATION ARRANGEMENTS.  NEITHER THE ADOPTION OF
THE PLAN OR ANY AWARD HEREUNDER SHALL CONFER UPON AN ELIGIBLE EMPLOYEE ANY RIGHT
TO CONTINUED EMPLOYMENT.


 

8.7                                 Captions.  The captions preceding the
sections and articles hereof have been inserted solely as a matter of
convenience and in no way define or limit the scope or intent of any provisions
of the Plan.

 


8.8                                 GOVERNING LAW.  THE PLAN SHALL BE
INTERPRETED, CONSTRUED AND ADMINISTERED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICT OF LAWS.


 


SECTION 9.                            EFFECTIVE DATE OF PLAN.

 

The Plan shall become effective as of January 1, 2003, and shall remain in
effect until such time as it may be terminated pursuant to Section 7 hereof.

 

9

--------------------------------------------------------------------------------


 

Schedule I

 

Unless otherwise indicated, all capitalized terms used below have the meanings
specified in the Plan.

 

“ROE” means, with respect to each of the Insurance Segment and the Reinsurance
Segment for a given Plan Year, After-Tax Profit (Loss) divided by Equity.  For
each Plan Year, ROE shall be recalculated annually during the Development Period
relating to such Plan Year.

 

“After-Tax Profit (Loss)” means, with respect to each of the Insurance Segment
and the Reinsurance Segment for a given Plan Year, the sum of (i) Underwriting
Profit (Loss) and (ii) Investment Income, taxed based upon the actual effective
tax rate of the Insurance Segment or Reinsurance Segment, as applicable.

 

“Cash Flow” means, with respect to the Insurance Segment and the Reinsurance
Segment for a given Plan Year, net operating cash flow for such segment
reflecting premiums collected, net of reinsurance, loss and loss adjustment
expenses paid, underwriting expenses paid and all other operating expenses,
including unallocated loss adjustment expenses, allocation of expenses from the
Company and Arch Capital Services Inc., federal excise taxes, applicable income
taxes and costs of letters of credit, but excluding bonuses payable to Eligible
Employees (“Operating Expenses”).  For such purposes, CAT Business shall be
reflected in the Formula Approach in the manner described in Section 4.3(f) of
the Plan.

 

“Equity” means, with respect to each of the Insurance Segment and the
Reinsurance Segment for a given Plan Year, the amount of capital allocated to
each such segment as recommended by senior management and determined by the
Committee.

 

“Investment Income” means, with respect to the Insurance Segment and the
Reinsurance Segment for a given Plan Year, the sum of investment income,
compounded as per the applicable U.S. treasury security, on:

 

(i)                                     Equity, calculated at a rate equal to
the average rate earned on the investment portfolios of the Company and its
Subsidiaries during the initial 12-month calendar year period included in the
Plan Year, net of investment expenses relating to such portfolios; and

 

(ii)                                  Cash Flow, calculated at the following
rates:  (A) with respect to all business other than property business, the
average risk free rate equal to the yield on a U.S. Treasury security with a
duration equal to estimated weighted average duration of the underwriting (or
policy) year liabilities, net of estimated investment expenses relating to a
portfolio of U.S. Treasury securities, and, (B) with respect to property
business, the average risk free rate equal to the yield on a U.S. Treasury
security with a one year duration, net of estimated investment expenses relating
to a portfolio of U.S. Treasury securities.

 

--------------------------------------------------------------------------------


 

“Underwriting Profit (Loss)” reflects, with respect to each of the Insurance
Segment and the Reinsurance Segment for a given Plan Year, (i) net premiums
earned, fee income, losses and loss adjustment expenses and acquisition expenses
attributable to Policies having an inception or renewal date within the Plan
Year and (ii) all other Operating Expenses incurred during the initial 12-month
calendar year period included in the Plan Year.  For such purposes, CAT Business
shall be reflected in the Formula Approach in the manner described in Section
4.3(f) of the Plan.

 

I-2

--------------------------------------------------------------------------------